        Case 1:16-cr-00281-PGG Document 962 Filed 03/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA


            -against-                                       ORDER

                                                        16 Cr. 281 (PGG)
 SAEED KAID,


                        Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

             The Government is directed to respond to Defendant’s motion (Dkt. No. 961) by

March 23, 2021.

Dated: New York, New York
       March 16, 2021

                                         SO ORDERED.



                                         _________________________________
                                         Paul G. Gardephe
                                         United States District Judge
